DETAILED ACTION

Claims 20-37 are pending.

Allowable Subject Matter

Claims 20-37 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Claims 20, 26 and 32 similarly define the distinct features, “by identifying an association with the response message of identification information associated with the first message responsive to the first message being a latest received message at a time the input of the response message is initiated and before the response message is communicated, the identification information associated with the first message being stored in response to a start of an input of the response message” in combination with the entirety of the claim.  The closest prior art, Miller et al. (U.S. Publication No. 20060161849 A1) disclosing System and method for managing display of a multiple message electronic mail thread fails to suggest the claimed limitations as mentioned above in combination with other claimed elements. The above features in conjunction with all other limitations of the dependent and independent claims 20-37 are hereby allowed.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




JOEL MESA
Examiner
Art Unit 2447


/J. M./
Joel Mesa
March 12, 2021
Examiner, Art Unit 2447

/George C Neurauter, Jr./Primary Examiner, Art Unit 2447